Rule 1311.1. Procedure on Appeal. Admission of Documentary Evidence.

      (a)   Election. The plaintiff may elect [a limit of $25,000.00] an amount equal
            to the jurisdictional limit for compulsory arbitration of the judicial
            district in which the action was filed as the maximum amount of
            damages recoverable upon the trial of an appeal from the award of
            arbitrators. The election shall be filed and served upon every other party at
            least [thirty] 30 days from the date the appeal is first listed for trial. The
            election may be withdrawn at any time by agreement of the parties. If the
            parties cannot agree, upon plaintiff’s motion to withdraw the election, the
            court may grant the withdrawal of the election upon good cause shown.

      (b)   Offer of Documents at Trial. If the plaintiff has filed and served an election
            as provided in subdivision (a), any party may offer at trial the documents set
            forth in Rule 1305(b)(1). The documents offered shall be admitted if the
            party offering them has provided written notice to every other party of the
            intention to offer the documents at trial at least [twenty] 20 days from the
            date the appeal is first listed for trial. The written notice shall be
            accompanied by a copy of each document to be offered.

[Note: The deadline for providing notice of the intention to use the procedures of
this subdivision may be altered by the court upon cause shown, provided that no
party is prejudiced.

     The term ‘‘plaintiff’’ includes a defendant who is the plaintiff in a
counterclaim.]

      (c)   Permissible Use of Documents. A document which is received into
            evidence under subdivision (b) may be used for only those purposes which
            would be permissible if the person whose testimony is waived by this rule
            were present and testifying at the hearing. The court shall disregard any
            portion of a document so received that would be inadmissible if the person
            whose testimony is waived by this rule were testifying in person.

      (d)   Other Parties. Any other party may subpoena the person whose testimony
            is waived by this rule to appear at or serve upon a party a notice to attend
            the trial and any adverse party may cross-examine the person as to the
            document as if the person were a witness for the party offering the
            document. The party issuing the subpoena shall pay the usual and
            customary fees and costs of the person subpoenaed to testify, including a
            usual and customary expert witness fee if applicable.
      (1)    If another party subpoenas or otherwise arranges for the attendance
             at trial of the person whose testimony is waived by this rule, the
             document may be presented to the judge or jury as direct
             examination as if the person has not been subpoenaed by another
             person, or the plaintiff may conduct a direct examination of the
             witness.

      (2)    Any party, or the person subpoenaed, may require that the testimony
             be given by deposition pursuant to [Pa.R.C.P.] Rule 4020(a)(5). The
             party issuing the subpoena shall pay the witness’s usual and
             customary fee for such testimony.

(e)   Election Form. The election required by subdivision (a) shall be
      substantially in the following form:

                                (Caption)

                 Election to Limit Monetary Recovery
                 Pursuant to [Rule] Pa.R.Civ.P. 1311.1

To:   __________________________
      (Name of Party/Parties)

        ___________________,          plaintiff,    elects      $[25,000.00]
_______________ as the maximum amount of damages recoverable upon
the trial of the appeal from the award of arbitrators in the above captioned
action.

                                                _____________________
                                                (Name of Plaintiff)
                                                _____________________
                                                (Attorney for Plaintiff)
                                                _____________________
                                                Date

Note: The term ‘‘plaintiff’’ includes a defendant who is the plaintiff in a
counterclaim.

       A plaintiff may include in a single document the election and the
notice of intent to offer documents.




                                     2
      (f)   Notice Form. The notice required by subdivision (b) shall be substantially
            in the following form:

                                       (Caption)

                                       Notice of
                       Intent to Offer Documentary Evidence
                        Pursuant to [Rule] Pa.R.Civ.P. 1311.1

      To:   _________________________
            (Name of Party/Parties)

                _________________________________, (Plaintiff, Defendant,
      Additional Defendant), intends to offer the documents attached hereto at
      the trial of the appeal from the award of arbitrators, in the manner provided
      by Rule [of Civil Procedure] 1311.1. The following documents are attached
      (list all documents to be offered):

            1.     _________________________.

            2.     _________________________.

                                                       _____________________
                                                       (Name of Party)
                                                       _____________________
                                                       (Attorney for Party)
                                                       _____________________
                                                       Date

                         [EXPLANATORY COMMENT—2003

      New Rule 1311.1 introduces a new practice with respect to the admission of
documentary evidence at the trial of an appeal from the award of arbitrators in
compulsory arbitration. The new rule incorporates the concept of Rule 1305 which
permits specified documents to be admitted into evidence at the arbitration hearing
upon notice by the party offering the documents to every other party accompanied
by a copy of the documents.

      The new procedure is limited to cases in which the “plaintiff stipulates to
$15,000.00 as the maximum amount of damages recoverable upon the trial of an
appeal from the award of arbitrators.” Subdivision (a) authorizes this stipulation
and subdivision (f) provides a form of “Stipulation to Limitation of Monetary
Recovery Pursuant to Rule 1311.1”.

                                           3
       Once the plaintiff has filed and served the stipulation, subdivision (b) of the
new rule provides that “any party may offer at trial the documents set forth in Rule
1305(b)(1).” In so providing, subdivision (b) is substantially similar to the
introductory language of Rule 1305(b)(1). The admission of the documentary
evidence is conditioned upon notice to every other party accompanied by a copy
of each document to be offered. Subdivision (g) contains a form of “Notice of Intent
to Offer Documentary Evidence Pursuant to Rule 1311.1”.

       Rule 1311.1 draws upon Rule 1305 in two other respects as well. First,
subdivision (c) of the new rule tracks Rule 1305(b)(3) stating the purposes for
which the documents admitted into evidence may be used and directing the court
to disregard “any portion of a document so received that would be inadmissible if
the person whose testimony is waived by this rule were testifying in person.”
Second, subdivision (d) is substantially similar to Rule 1305(b)(4) governing the
right of any other party to subpoena the person whose testimony is waived by the
rule. Both subdivisions (c) and (d) vary from their counterparts in Rule 1305 only
to accommodate the procedural posture of a trial rather than an arbitration hearing.

      Rule 1311 governing the procedure on appeal from the award of arbitrators
is amended to conform to the new rule by revising the title to read “Procedure on
Appeal. Generally” and by adding to the note a cross-reference to the new rule.]

                        [EXPLANATORY COMMENT--2006
Rule 1311.1 governing the admission of documentary evidence upon the trial de
novo of an appeal from the award of arbitrators in compulsory arbitration became
effective September 1, 2003. The rule as originally promulgated applied to appeals
in which the plaintiff stipulated to $15,000.00 as the maximum amount of
recoverable damages in the appeal. In light of the favorable reception to the rule,
the maximum amount of recoverable damages has been increased to $25,000.00.]

                          [EXPLANATORY COMMENT—2013

       The Supreme Court of Pennsylvania has amended Rule 1311.1 governing the
admission of documentary evidence upon the appeal of an award of arbitrators in
compulsory arbitration in three respects. Currently, subdivision (a) of the rule
provides for a party to stipulate to $25,000 as the maximum amount recoverable.
The rule is silent as to any procedure for withdrawing the stipulation. The amended
rule will allow a plaintiff to elect, rather than stipulate, a limit of $25,000. An election
can subsequently be withdrawn upon agreement by the parties or pursuant to a
court order upon good cause shown.




                                             4
       Subdivision (d) of the current rule provides that the expert witness be paid a
reasonable fee for his or her testimony. The amendment changes the reasonable
fee to a usual and customary fee.

      The amendment to subdivision (d) also provides a new procedure when
another party subpoenas the witness whose testimony is waived under this rule.
The amendment would allow the plaintiff to present the document to the judge or
jury as direct examination as if the person has not been subpoenaed by another
person, or allow the plaintiff to conduct a direct examination of the witness.]

Comment: Rule 1311.1 governs procedure with respect to the admission of
documentary evidence at the trial of an appeal from the award of arbitrators in
compulsory arbitration. It incorporates into the arbitration appeal before the court
of common pleas the concept of Rule 1305, which permits specified documents to
be admitted into evidence at the arbitration hearing upon notice by the party
offering the documents to every other party, accompanied by a copy of the
documents.

       The maximum jurisdictional limit for compulsory arbitration is set forth in 42
Pa.C.S. § 7361. Each judicial district may, by local rule, set an arbitration amount
up to its maximum jurisdictional limit. See generally Pa.R.Civ.P. 1301. Under Rule
1311.1, a plaintiff, which includes a defendant who is a plaintiff in a counterclaim,
may elect as the maximum amount of damages an amount equal to the compulsory
arbitration limit set by the judicial district in which the action was filed. Rule
1311.1(a) also permits an election to be withdrawn either by agreement of the
parties or court order for good cause shown.

        In return for electing a maximum amount of damages, the party may offer at
trial those documents set forth in Rule 1305(b)(1), which include, particularly, expert
reports and descriptions of expert qualifications. However, the documents are not
admissible for all purposes. See Pa.R.Civ.P. 1311.1(c).

       The deadline for providing notice of the intention to use the procedures of
subdivision (b) may be altered by the court upon cause shown, provided that no
party is prejudiced.




                                          5